Title: From John Adams to the Marquis of Carmarthen, 30 March 1788
From: Adams, John
To: Carmarthen, the Marquis of


          
            My Lord
            Bath Hotel March 30. 1788
          
          The Letter of Recall, herewith enclosed never reached my hand till this Moment when I was ready to Step into the Carriage for Portsmouth where I am to embark. its omission in Season, was wholly owing to the Sickness of Mr Jay, our Secretary of State for foreign affairs.
          With great / Truth and Respect I have the Honour / to be, my Lord, your Lordships / most obedient and most humble / servant
          
            John Adams
          
         
          ENCLOSURE
          
            Copy
            Great and Good Friend
            [12 February 1788]
          
          As the Time We had limited for the Duration of Mr Adams’s Residence in Quality of our Minister Plenipotentiary near your Majesty, will Shortly expire, We have directed him, then to take Leave of your Majesty and to assure you of our Friendship and Sincere Desire to promote the most perfect Harmony and Confidence between the two Nations. Our Opinion of Mr Adams persuades Us that he will do this in the manner most expressive of these Sentiments, and of the Respect and Sincerity with they are offered. We pray God to keep your Majesty under his holy Protection.
          Written at the City of New York the 12th Day of February in the Year of our Lord 1788, by your Majestys good Friends the United States of America in Congress Assembled
          
            SignedCyrus Griffin PresidentJohn Jay
          
        